Baldwin, Ch. J.
If the defendant McCall was not entitled to a continuance after the answer had been filed in his behalf, conceding the correctness of plaintiffs’ claim except as to only about’ one hundred dollars thereof, the Court had the power to render the judgment that it did. By § 3135 of the Revision of 1860, it is provided, that “ if only a part of the claim is controverted by the pleadings, *432judgment may at any time be rendered for tbe part not controverted. The defendants admit a part of this claim, and while it is said in the answer that they are not indebted to plaintiffs as claimed in their petition, it is understood that they, by this, only contest the amount not conceded by them as justly due.
Was the defendant McCall entitled to a continuance, as to the whole of his cause, having conceded the justice of the claim to such an extent that the Court could without further trial render judgment thereon, and to such an extent that his presence was not necessary to make any further defense to his action ?
Section 1st of the act of the Legislature, Regular Session of 1862, chapter 109, provides, that m all actions now pending, or hereafter brought in any of the courts of this State, or before any justice of the peace, it shall be a sufficient cause for a continuance, on motion of the defendant, his agent or attorney, if it shall be shown to the satisfaction of the Court, that the defendant ig in the actual military service of the United States, or of this State, and that said action shall stand continued,” &c.
It is conceded by counsel of appellee that the defendant McCall would be entitled to a continuance were it not for the answer on file,.confessing the amount to be correct, for which judgment was rendered, and the provision of the Revision of 1860, authorizing a judgment for a portion of a claim about which there is no controversy. The provisions of the above act, are somewhat different from the act of the extra session, chapter 7 of '1861, upon the same subject. By the latter the defendant in the military service was entitled to a continuance upon the proper showing that his presence was in any degree necessary for a full and fair defense of the suit. It was under this act that Lucas v. Casady et al., 12 Iowa, 507, was decided. Under the act of 1862, it is not required that the defendant shall show *433that liis presence is necessary for a fair and full defense of the suit. If the application for a continuance is made by a person in the service, the statute grants him a continuance ■without reference to the character of his defense, or the condition of the pleadings. All that is required of the defendant is to show to the satisfaction of the Court that he is in the service, and desires a continuance, and when this is done, all further proceedings against him are continued, nor is this right impaired in the least by the provisions of § 3135, above quoted.
The question is raised, whether the defendant Sypher can claim any advantage of the right of McCall to a continuance, The suit is against Sypher and McCall as a firm, and not against them as individual members thereof. "We are inclined to hold therefore, that a continuance as against one of said firm would operate as a continuance against both.
Keversed.